DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, 16 and 29, claim 13 recites a layered binderless pack consisting of glass fibers mechanically entangled to form a first web, having a claimed thickness and a first density and tensile strength, at least one additional web having a claimed thickness and a second 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16, 23, 28, 29, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0254548 to Meadows in view of US Pub. No. 2005/0026527 to Schmidt, USPN 6,357,504 to Patel and “Bulk and physical properties of needle-punched nonwoven fabrics” to Midha.
see for example Id., Abstract, paragraph 0004, Examples 1-4, claims 9-16).  Meadows teaches that the fibers used in exemplary embodiments are chopped into staples having lengths of about 3 inches long, or between about 2 inches and 5 inches, and that the fibers are between 5 microns and 13 microns in diameter (Id., paragraph 0020).  Meadows teaches that the insulating mat may be used as water heater insulation (Id., paragraph 0025), which would appear to be within the scope of a thermal or heated appliance.
Regarding the claimed first and second densities, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025).  Meadows teaches that the middle layer is no more than 65 percent the density of each outer layer (Id., claim 2).  Meadows teaches exemplary outer layers having a density of about 6 pounds per cubic foot (Id., Examples 1-4).  Meadows teaches that the outer layers are more dense and provide the integrity and strength of the overall construction and good surface quality, whereas the intermediate layer is less dense and substantially provides the overall thickness (Id., 
Schmidt teaches an acoustic insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3 wherein the nonwoven web is formed from thermoplastic fibers having an average fiber diameter of less than about 7 microns and a second layer of a high loft material, wherein examples of the high loft material include fiberglass and high loft nonwoven webs (Schmidt, Abstract). Schmidt teaches that the thermoplastic fibers of the first layer may be prepared from glass materials (Id., paragraph 0038).  Schmidt teaches that the density of the first layer is preferably between about 58 kg/m3 to about 100 kg/m3 (Id., paragraph 0035). Schmidt teaches that the high loft layer has a density most preferably less than about 20 kg/m3, and a practical lower limit of generally about 1.0 kg/m3 (Id., paragraph 0057).  Schmidt teaches that the first layer is responsible for the relatively high pressure drop and low permeability, which are believed to be at least partially responsible for the sound attenuating properties of the material (Id., paragraph 0033). Schmidt teaches that the high loft material provides bulk to the first layer and provides some sound attenuating properties (Id., paragraph 0031).  
Additionally, Patel teaches an insulation product including an elongated batt of fibrous insulation material (Patel, Abstract).  Patel teaches that the fibrous insulation material is preferably fibrous glass having a density within the range from about 0.3 to about 15.0 pounds per cubic foot, wherein the glass fibers can be binderless (Id., column 6 line 53 to column 7 line 10).  Patel teaches that a density of from about 0.3 to about 1.0 pounds per cubic foot is preferable for light density insulation (Id., column 11 lines 3-18). 

It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of Meadows, and adjusting and varying the densities of the outer and intermediate layers, such as within the claimed ranges, as taught by Schmidt, motivated by the desire of forming a conventional nonwoven insulating mat having the desired properties, such as integrity and strength, and thickness and insulating properties, such as both thermal and acoustic insulating properties, predictably suitable for the intended application, as established by Patel.  Note that the product relied upon in the rejection does not require additional materials, and therefore, the layered product of the prior art combination is within the scope of the claimed pack.
Regarding the claimed differences in tensile strength, Meadows teaches that the first and second layers are more dense since the fibers are needle punched with a large number of needles per square inch and deeper penetration depth, whereas the intermediate layer is less dense since the needle punching step is performed with a much lower number of punches per 
Meadows establishes that the more dense layers are needlepunched with a large number of needles per square inch and deeper penetration depth, whereas the less dense layer is needlepunched at a lower number of punches per square inch and less penetration depth.  Midha establishes that increased interlocking of fibers based on needling density and needle penetration depth predictably increase the tenacity, wherein more highly needled fabrics show more coherence and strength.  Additionally, Midha establishes that denser nonwoven fabrics possess 
Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, wherein the higher density layer comprises a higher tensile strength in comparison to the lower density layer, as taught by Midha, motivated by the desire of forming a conventional nonwoven insulating mat comprising properties known in the art to predictably result from the structure set forth in the prior art.
Regarding the claimed thickness of each of the first and the at least one additional web (as recited in claims 13 and 23) and the pack of glass fibers (as recited in claims 13, 23 and 28), Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses between one inch and two inches (Meadows, paragraph 0025).  Meadows teaches that after needlepunching, at least one of the layers comprises a thickness between the claimed range of 0.1 and 0.5 inches (Id., Examples 1 and 2), and that the layered mat comprises a final thickness between 0.75 and 2.0 inches (Id.).  Meadows does not appear to teach the specifically claimed thickness of the at least one additional web.  Although Meadows does not teach thickness ranges for the layers, Meadows teaches an exemplary thickness of another layer being approximately 0.75 inches thick (Id., Example 1).  Since Meadows already establishes that the thickness of each layer may vary, and since the thickness disclosed by Meadows are close to the claimed range, one skilled in the art would have expected them to have the same properties, or predictably similar properties.

The prior art combination does not appear to teach the specifically claimed tensile strength.  However, the prior art combination teaches a substantially similar structure and composition as the claimed invention.  Additionally, Meadows establishes that the puncture density creates denser layers, thus enhancing the integrity and tensile strength of the layers (Meadows, paragraph 0023).  Additionally, Midha teaches that with an increase in basis weight, the tenacity initially increases, which is attributed to the fact that the tenacity of nonwoven fabric increases with the interlocking of fibres at a constant needling density and depth of needle penetration, and thereafter, the tenacity is reduced with increased web weight at constant needling parameters due to non-interlocking of fibers (Midha, pages 221-222).  Midha teaches that in general, fabric density increases with the increase in fabric weight per unit area (Id.). Midha teaches that more highly needled fabric shows more coherence and strength, as the modulus tenacity and breaking extension increase with the increase in amount of needling (Id., page 227).  
Since the prior art combination establishes that the puncture density enhances the strength of the layers, it would have been within the level of ordinary skill to determine a suitable puncture density to predictably increase the strength of the end product as desired.  Therefore, it would have been obvious to one of ordinary skill in the fibrous insulation art at the time the 
Regarding claims 29 and 31, Meadows teaches that the fibers are between 5 microns and 13 microns in diameter.  Although the prior art combination does not appear to teach the specifically claimed diameter range, a prima facie obviousness exists when the claimed range and the prior art do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Additionally, it is reasonable for one of ordinary skill in the art to expect that longer and finer fibers in the web leads to greater fabric strength, provided the fiber breakage is controlled.  It would have been obvious to one of ordinary skill in the fibrous insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, and adjusting and varying the fiber diameter, such as within the claimed range, as one of ordinary skill would expect that the fiber diameter range would lead to the same or similar properties, suitable for the intended application.

Claims 13, 16, 23, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows in view of Schmidt, Patel, Midha and USPN 6,854,166 to Mohammadi.

Alternatively, Mohammadi teaches insulative fabrics including a plurality of web layers, each of the web layers comprising monostaple fibers having a length between about 0.5 and 2 inches, the plurality of web layers positioned in overlying relationship and interconnected to each other through needlepunching (Mohammadi, Abstract), such that the needles do not penetrate completely through the layer but instead to a depth within about one or two millimeters of the underlying surface (Id., column 5 lines 1-9).  Mohammadi teaches that the fibers are formed into a web layer which is typically about 0.5 cm in thickness (Id., column 4 lines 20-33), such that the finished non-woven fabric is typically between 0.25 and 2 inches and includes between about 4 and 10 web layers (Id., column 5 lines 10-13).  Mohammadi teaches that the individual web layers are each 0.5 cm in thickness (Id., Example 1).  Mohammadi teaches that the composition is used for thermal insulation including use in ovens (Id., column 5 lines 40-50).  Mohammadi teaches that the insulative non-woven fabric can provide a relatively flexible, light, low thickness, low cost material with low thermal conductivity (Id., column 2 lines 13-24).  
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the nonwoven insulating mat of the prior art combination, wherein the insulation comprises a plurality of layers having a similar initial or needlepunched thickness, 

Response to Arguments
Applicants’ arguments filed October 21, 2021, have been fully considered but they are not persuasive.  Applicants reiterate that Meadows is directed to fiberglass mats rather than appliance insulation, and fails to recognize any of the necessary characteristics useful in thermal appliance insulation.  Examiner respectfully disagrees.  Meadows teaches that the insulating mat may be used as water heater insulation (Meadows, paragraph 0025), which would appear to be within the scope of a thermal or heated appliance, as Applicants’ specification at paragraph 0180 recites heated appliances, “such as oven, ranges, and water heaters.”  Note that although Applicants’ specification teaches a variety of uses for the product, including those recited at paragraph 00181 of the specification as originally filed, it is unclear what “necessary characteristics useful in thermal appliance insulation” Applicants are referencing, as Applicants’ specification does not appear to derive any necessary characteristics useful in thermal appliance insulation based on the invention as claimed.
Applicants argue that the Office points to Examples 1 and 2 of Meadows as allegedly teaching a mat with a thickness of between 0.75 and 2 inches.  Examiner respectfully disagrees.  As set forth in the Rejection, Meadows teaches that depending upon the application for which the nonwoven insulating mat is intended, the final thickness and weight basis of each layer may be varied, although exemplary embodiments for multi-layer insulating mats having total thicknesses 
Applicants argue that the thicknesses of the intermediate layers in the Examples of Meadows fall outside the claimed ranges.  Examiner agrees.  However, the thicknesses recited by Meadows are merely exemplary.  As set forth in the Rejection, since Meadows already establishes that the thickness of each layer may vary, and since the thickness disclosed by Meadows are close to the claimed range, one skilled in the art would have expected them to have the same properties, or predictably similar properties.  
Applicants argue that the intermediate layers of Meadows alone make the lower end of the thickness range impossible to achieve with a multi-layer pack.  Examiner respectfully disagrees.  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  As set forth in the Rejection, Meadows clearly and expressly contemplates a layered mat comprising a final thickness between 0.75 and 2.0 inches which is substantially identical to the claimed range.  Examples 1 and 2 are directed to exemplary embodiments having a final thickness of either about one inch or about 1.25 inches.  Additionally, Meadows expressly teaches that the final thickness and weight basis of each layer may be varied.  The totality of the teachings of Meadows would reasonably suggest to one of ordinary skill, adjusting and varying the thickness of the lower density batt, such as within the claimed range, based on the desired characteristics such as the thickness of the overall insulating mat and the density, based on the intended application.
Applicants argue that the statement that one skilled in the art would have expected them to have the same or predictably similar properties is without support and is clear evidence of 
Although Applicants argue that “close enough” is not a proper standard, note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014).
Note that as cited in the previous Office Action, Applicants recited support for the previous amendments of June 16, 2021, including the web thickness values and the layered pack thickness value at paragraphs 0180-0185 of the published application.  Those paragraphs do not recite the specific thickness values.  However, various paragraphs throughout the specification are directed to embodiments including and excluding binders, wherein thicknesses of the webs may range from about 0.25 inches to about 4 inches thick or from about 0.1 inches to about 5 inches, or entangled webs may have a thickness in a range from about 0.1 inches to about 2.0 
Applicants reiterate that the examples of Schmidt indicate that a combination of materials perform better than one material alone, and that this clearly shows a preference for the combined material embodiments, and leads away from the claimed mono-component packs.  Examiner respectfully disagrees.  It is unclear what portion of Schmidt Applicants are basing the conclusion that shows a preference for a combination of material and leads away from mono-component packs.  The Examples do not establish any correlation between a combination of materials versus mono-component packs.  The Examples show that laminates of materials including a first layer and a high loft material had a higher absorption coefficient than the high loft material alone (see Schmidt at paragraph 0112).  Note that Schmidt teaches that different materials were laminated to a fine fiber meltblown nonwoven web, wherein Example 1 is directed to fiberglass as the high loft material.  Schmidt does not recite what material comprises the fine fiber meltblown nonwoven web.  However, since Schmidt expressly teaches that the first layer may comprise glass materials, and since the Examples make clear that the laminate is superior to a high loft material alone, Schmidt does not provide any basis to lead one of ordinary skill away from using a glass fiber first layer and a high loft glass fiber layer.
As set forth previously, Schmidt teaches that the high loft material includes fiberglass, and that the thermoplastic fibers of the first layer may be prepared from glass materials.  Although Applicants rely solely on paragraphs 0107-0112 of Schmidt in support of the In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  It is unclear why Applicants are only reliant on the Examples of Schmidt to define the invention of Schmidt when the totality of the teachings directed to an insulating material are relied on in the Rejection.
Additionally, although Applicants argue that the Office has yet to articulate a reason why an ordinary artisan would disregard the clear teachings of Schmidt with respect to multi-component materials, the Rejection does not rely on Schmidt for multi-component materials, as the Rejection only relies on Schmidt to establish that insulation materials, such as acoustic insulation material, comprising first and second glass fiber layers with differing densities, were known in the art as providing advantageous properties based on the densities.  Schmidt clearly and expressly teaches that each of the layers may comprise glass fibers. 
Applicants argue that Patel is an improper reference against the claims, as there are no bonding layers in the claims.  Examiner respectfully disagrees.  As set forth above, Patel is relied on to establish that binderless fibrous glass insulation materials were known in the art as encompassing densities within the claimed ranges.  Note that as set forth at column 6 line 53 to column 7 line 10, Patel expressly establishes that the glass fibers can be binderless.  Additionally, although Applicants argue that Patel includes a bonding layer which clearly runs afoul of the claim limitations regarding absence of a binder, Patel is not relied on to teach a bonding layer.  The density of the fiberglass batt is not dependent on the presence of a bonding layer.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786